              19-23266-rdd            Doc 1       Filed 07/08/19            Entered 07/08/19 11:08:21                  Main Document
                                                                           Pg 1 of 35
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS DIVISION

Case number (if known)                                                      Chapter     11
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known). For
more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                New Dover Group, LTD.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  9 Pinecrest Rd
                                  Valley Cottage, NY 10989-1443
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Rockland                                                       Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 9 Pinecrest Rd Valley Cottage, NY 10989-1443
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
              19-23266-rdd              Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21 Main Document
Debtor
                                                                             Pg 2 of 35    Case number ( if known )
          New Dover Group, LTD.
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9

                                        Chapter 11. Check all that apply:
                                                                Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                 and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                                Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                            Case number
                                                District                                  When                            Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                   Relationship
                                                District                                  When                           Case number, if known




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
             19-23266-rdd           Doc 1         Filed 07/08/19            Entered 07/08/19 11:08:21 Main Document
Debtor
                                                                           Pg 3 of 35    Case number ( if known )
         New Dover Group, LTD.
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                25,001-50,000
    creditors                                                                     5001-10,000                                50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50      million              $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
             19-23266-rdd             Doc 1         Filed 07/08/19            Entered 07/08/19 11:08:21 Main Document
Debtor
                                                                             Pg 4 of 35    Case number ( if known )
          New Dover Group, LTD.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       July 8, 2019
                                                    MM / DD / YYYY


                              X   /s/ Samuel Friedmann                                                         Samuel Friedmann
                                  Signature of authorized representative of debtor                             Printed name

                                  Title   President




18. Signature of attorney     X   /s/ Joseph Balisok                                                            Date July 8, 2019
                                  Signature of attorney for debtor                                                   MM / DD / YYYY

                                  Joseph Balisok
                                  Printed name

                                  Balisok & Kaufman PLLC
                                  Firm name


                                  251 Troy Ave
                                  Brooklyn, NY 11213-3601
                                  Number, Street, City, State & ZIP Code


                                  Contact phone                                      Email address        joseph@lawbalisok.com

                                  4837159
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
         19-23266-rdd              Doc 1         Filed 07/08/19             Entered 07/08/19 11:08:21                     Main Document
                                                                           Pg 5 of 35


    Fill in this information to identify the case:

Debtor name       New Dover Group, LTD.

                                             SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
United States Bankruptcy Court for the:      DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)
              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
              Schedule H: Codebtors (Official Form 206H)
              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       July 8, 2019                      X /s/ Samuel Friedmann
                                                             Signature of individual signing on behalf of debtor

                                                              Samuel Friedmann
                                                              Printed name

                                                              President
                                                              Position or relationship to debtor
                19-23266-rdd                Doc 1           Filed 07/08/19           Entered 07/08/19 11:08:21                           Main Document
                                                                                    Pg 6 of 35

        Fill in this information to identify the case:
 Debtor name New Dover Group, LTD.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                Check if this is an
                                               YORK, WHITE PLAINS DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Archer & Greiner,                                                                                                                                                       $59,141.39
 P.C.
 44 Wall St Ste 1285
 New York, NY
 10005-2401
 CBP                                                                                                                                                                $2,647,204.86
 1300 Pennsylvania
 Ave NW
 Washington, DC
 20229-0002
 Cowan Liebowitz                                                                                                                                                         $14,277.16
 Latman, P.C.
 114 W 47th St
 New York, NY
 10036-1510
 Croton Technology                                                                                                                                                       $29,200.00
 Group
 195 Anderson Ave
 Moonachie, NJ
 07074-1621
 Feldman Law                                                                                                                                                             $12,457.50
 Group, PC
 220 E 42nd St Rm
 3304
 New York, NY
 10017-5813
 Ferrari Logistics                                                                                                                                                         $1,390.00
 (Asia) Ltd.
 6/F, Block A, 31-39
 Wo Tong Street,
 Kwai
 Harlyn Consulting                                                                                                                                                         $1,500.00
 LLC
 1150 S Cedar Crest
 Blvd Ste 200
 Allentown, PA
 18103-7900


Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                19-23266-rdd                Doc 1           Filed 07/08/19           Entered 07/08/19 11:08:21                           Main Document
                                                                                    Pg 7 of 35

 Debtor    New Dover Group, LTD.                                                                             Case number (if known)
           Name

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Jerome E. Goldman                                                                                                                                                         $1,750.00
 1216 48th St
 Brooklyn, NY
 11219-3077
 JPMorgan Chase                                              Bank loan                                                                                              $6,156,265.00
 Bank, N.A.
 383 Madison Ave
 New York, NY
 10017-3217
 Jules A. Epstein,                                                                                                                                                         $3,920.21
 P.C.
 521 Rxr Plz Ste 5210
 Uniondale, NY
 11556-3813
 Krieger & Prager                                                                                                                                                          $6,187.50
 LLP
 39 Broadway Rm
 920
 New York, NY
 10006-3079
 Leshkowitz &                                                                                                                                                          $113,669.00
 Company, LLP
 270 Madison Ave Fl
 17
 New York, NY
 10016-0601
 M & T Bank                                                  Bank loan                                          $6,156,265.44                $983,395.50            $5,172,869.94
 M&T Bank Legal
 Document
 Processing
 PO Box 844
 Buffalo, NY
 14240-0844
 Mandelbaum                                                                                                                                                                $2,337.69
 Salsburg, P.C.
 3 Becker Farm Rd
 Ste 105
 Roseland, NJ
 07068-1726
 Morellato S.P.A.                                                                                                                                                      $293,737.43
 Unit 1801-05 Star
 Center, 443-451
 Castle
 Norris McLaughlin                                                                                                                                                           $385.00
 & Marcus
 400 Crossing Blvd
 Fl 8
 Bridgewater, NJ
 08807-2863




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                19-23266-rdd                Doc 1           Filed 07/08/19           Entered 07/08/19 11:08:21                           Main Document
                                                                                    Pg 8 of 35

 Debtor    New Dover Group, LTD.                                                                             Case number (if known)
           Name

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 Safe Tech Security                                                                                                                                                        $1,770.00
 Inc.
 23 Buchanan Rd
 Spring Valley, NY
 10977-1947
 Sarfaty and                                                                                                                                                               $1,293.00
 Associates PC
 1 N Sherri Ln
 Spring Valley, NY
 10977-1012
 Time Management                                                                                                                                                         $27,135.00
 Services Limited
 Flat A, 26F, EGL
 Tower 83 Hung To
 Road K
 Vertime B.V.                   James K.                     Trade debt                                                                                                  $75,001.00
 C/O Carmody                    Robertson, Esq.
 Torrance Sandak &
 Hennessey
 50 Leavenworth St
 Waterbury, CT
 06702-2112




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                         Doc 1               Filed 07/08/19                      Entered 07/08/19 11:08:21                                             Main Document
                                                                                                        Pg 9 of 35
            Fill in this information to identify the case:

 Debtor name            New Dover Group, LTD.

                                                               SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $          984,384.29

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $          984,384.29


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $        6,156,265.44


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$        9,448,961.74


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         15,605,227.18




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19      Entered 07/08/19 11:08:21                      Main Document
                                                                          Pg 10 of 35
            Fill in this information to identify the case:

 Debtor name          New Dover Group, LTD.

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     TD Bank, N.A.                                        Checking                           2819                                       $988.79



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                        $988.79
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      No.    Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

      No.    Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

      No.    Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19      Entered 07/08/19 11:08:21                 Main Document
                                                                          Pg 11 of 35
 Debtor         New Dover Group, LTD.                                                       Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
    Yes Fill in the information below.
           General description                      Date of the last        Net book value of      Valuation method used   Current value of
                                                    physical inventory      debtor's interest      for current value       debtor's interest
                                                                            (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Watches                                                                 $983,395.50                                      $983,395.50



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                     $983,395.50
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
           No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
           No
            Yes. Book value                                    Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    No.     Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                               page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19      Entered 07/08/19 11:08:21                   Main Document
                                                                          Pg 12 of 35
 Debtor         New Dover Group, LTD.                                                         Case number (If known)
                Name


     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                     Doc 1            Filed 07/08/19                 Entered 07/08/19 11:08:21                            Main Document
                                                                                            Pg 13 of 35
 Debtor           New Dover Group, LTD.                                                                                Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $988.79

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $983,395.50

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $984,384.29           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $984,384.29




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                       page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                     Doc 1      Filed 07/08/19             Entered 07/08/19 11:08:21                       Main Document
                                                                                  Pg 14 of 35
           Fill in this information to identify the case:

 Debtor name          New Dover Group, LTD.

                                                     SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:             DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    M & T Bank                                    Describe debtor's property that is subject to a lien                  $6,156,265.44               $983,395.50
        Creditor's Name                               Watches
        M&T Bank Legal Document
        Processing
        PO Box 844
        Buffalo, NY 14240-0844
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        No                                            Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                             $6,156,265.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       4

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
         Greenberg Traurig, LLP
         445 Hamilton Ave Fl 9                                                                                 Line   2.1
         White Plains, NY 10601-1807




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19            Entered 07/08/19 11:08:21                               Main Document
                                                                                Pg 15 of 35
    Fill in this information to identify the case:

 Debtor name         New Dover Group, LTD.

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $59,141.39
           Archer & Greiner, P.C.                                              Contingent
                                                                               Unliquidated
           44 Wall St Ste 1285                                                 Disputed
           New York, NY 10005-2401
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,647,204.86
           CBP                                                                 Contingent
                                                                               Unliquidated
           1300 Pennsylvania Ave NW                                            Disputed
           Washington, DC 20229-0002
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $14,277.16
           Cowan Liebowitz Latman, P.C.                                        Contingent
                                                                               Unliquidated
           114 W 47th St                                                       Disputed
           New York, NY 10036-1510
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $29,200.00
           Croton Technology Group                                             Contingent
                                                                               Unliquidated
           195 Anderson Ave                                                    Disputed
           Moonachie, NJ 07074-1621
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes



Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G20786
           19-23266-rdd                 Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                               Main Document
                                                                             Pg 16 of 35
 Debtor      New Dover Group, LTD.                                                                   Case number (if known)
             Name

 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $195.00
          E.B. Design Air                                                   Contingent
                                                                            Unliquidated
          120 Route 59 # PO BOX 845                                         Disputed
          Hillburn, NY 10931-1130
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $12,457.50
          Feldman Law Group, PC                                             Contingent
                                                                            Unliquidated
          220 E 42nd St Rm 3304                                             Disputed
          New York, NY 10017-5813
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,390.00
          Ferrari Logistics (Asia) Ltd.                                     Contingent
                                                                            Unliquidated
          6/F, Block A, 31-39 Wo Tong Street, Kwai                          Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $145.00
          Global Experience Exposition                                      Contingent
                                                                            Unliquidated
          Unit 27, Exhibition Way National Exhibit                          Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          Harlyn Consulting LLC                                             Contingent
                                                                            Unliquidated
          1150 S Cedar Crest Blvd Ste 200                                   Disputed
          Allentown, PA 18103-7900
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,750.00
          Jerome E. Goldman                                                 Contingent
                                                                            Unliquidated
          1216 48th St                                                      Disputed
          Brooklyn, NY 11219-3077
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $6,156,265.00
          JPMorgan Chase Bank, N.A.                                         Contingent
                                                                            Unliquidated
          383 Madison Ave                                                   Disputed
          New York, NY 10017-3217
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                               Main Document
                                                                             Pg 17 of 35
 Debtor      New Dover Group, LTD.                                                                   Case number (if known)
             Name

 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $3,920.21
          Jules A. Epstein, P.C.                                            Contingent
                                                                            Unliquidated
          521 Rxr Plz Ste 5210                                              Disputed
          Uniondale, NY 11556-3813
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $6,187.50
          Krieger & Prager LLP                                              Contingent
                                                                            Unliquidated
          39 Broadway Rm 920                                                Disputed
          New York, NY 10006-3079
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $113,669.00
          Leshkowitz & Company, LLP                                         Contingent
                                                                            Unliquidated
          270 Madison Ave Fl 17                                             Disputed
          New York, NY 10016-0601
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $2,337.69
          Mandelbaum Salsburg, P.C.                                         Contingent
                                                                            Unliquidated
          3 Becker Farm Rd Ste 105                                          Disputed
          Roseland, NJ 07068-1726
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $293,737.43
          Morellato S.P.A.                                                  Contingent
                                                                            Unliquidated
          Unit 1801-05 Star Center, 443-451 Castle                          Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim:
          Last 4 digits of account number
                                                                           Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $385.00
          Norris McLaughlin & Marcus                                        Contingent
                                                                            Unliquidated
          400 Crossing Blvd Fl 8                                            Disputed
          Bridgewater, NJ 08807-2863
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $1,770.00
          Safe Tech Security Inc.                                           Contingent
                                                                            Unliquidated
          23 Buchanan Rd                                                    Disputed
          Spring Valley, NY 10977-1947
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                                Main Document
                                                                             Pg 18 of 35
 Debtor       New Dover Group, LTD.                                                                  Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                $1,293.00
           Sarfaty and Associates PC                                        Contingent
                                                                            Unliquidated
           1 N Sherri Ln                                                    Disputed
           Spring Valley, NY 10977-1012
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes
 3.20      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $27,135.00
           Time Management Services Limited                                 Contingent
                                                                            Unliquidated
           Flat A, 26F, EGL Tower 83 Hung To Road K                         Disputed
           Date(s) debt was incurred
                                                                           Basis for the claim:
           Last 4 digits of account number
                                                                           Is the claim subject to offset?    No  Yes
 3.21      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.              $75,001.00
           Vertime B.V.
           C/O Carmody Torrance Sandak &                                    Contingent
           Hennessey                                                        Unliquidated
           50 Leavenworth St                                                Disputed
           Waterbury, CT 06702-2112
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any
 4.1       Carmody Torrance Sandak & Hennes
           50 Leavenworth St                                                                        Line      3.21
           Waterbury, CT 06702-2112
                                                                                                            Not listed. Explain

 4.2       Stagg, Terenzi, Confusione & Wabnick,LLP
           401 Franklin Ave Ste 300                                                                 Line      3.11
           Garden City, NY 11530-5942
                                                                                                            Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                           5a.          $                         0.00
 5b. Total claims from Part 2                                                                           5b.     +    $                 9,448,961.74
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                5c.          $                    9,448,961.74




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19     Entered 07/08/19 11:08:21                         Main Document
                                                                         Pg 19 of 35
           Fill in this information to identify the case:

 Debtor name        New Dover Group, LTD.

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal    Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19     Entered 07/08/19 11:08:21                Main Document
                                                                         Pg 20 of 35
          Fill in this information to identify the case:

 Debtor name        New Dover Group, LTD.

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                   Name                            Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code


    2.2                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code


    2.3                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code


    2.4                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State       Zip Code




Official Form 206H                                                        Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                      Main Document
                                                                             Pg 21 of 35


           Fill in this information to identify the case:

 Debtor name        New Dover Group, LTD.

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                      Gross revenue
       which may be a calendar year                                                          Check all that apply                    (before deductions and
                                                                                                                                     exclusions)

       From the beginning of the fiscal year to filing date:                                 Operating a business                               $27,552.00
       From 1/01/2019 to Filing Date
                                                                                              Other


       For prior year:                                                                       Operating a business                               $10,212.00
       From 1/01/2018 to 12/31/2018
                                                                                              Other


       For year before that:                                                                 Operating a business                              $334,110.00
       From 1/01/2017 to 12/31/2017
                                                                                              Other


       For the fiscal year:                                                                  Operating a business                              $624,716.00
       From 1/01/2016 to 12/31/2016
                                                                                              Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue       Gross revenue from
                                                                                                                                     each source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)



Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19          Entered 07/08/19 11:08:21                            Main Document
                                                                              Pg 22 of 35
 Debtor       New Dover Group, LTD.                                                                    Case number (if known)




      None.
       Creditor's Name and Address                                       Dates                  Total amount of value          Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                          Describe of the Property                                         Date                     Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                   Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                     Nature of case              Court or agency's name and                  Status of case
              Case number                                                                address
       7.1.   JPMORGAN CHASE BANK                            E-Contract                  Rockland County Supreme                        Pending
              NA vs. NEW DOVER GROUP                                                     Court                                          On appeal
              LTD                                                                        1 S Main St                                  Concluded
              30532/2018                                                                 New City, NY 10956-3539

       7.2.   Vertime B.V. v. New Dover                      Injunctive Relief,          USDC SDNY                                    Pending
              Group, Ltd.                                    Debt Collection,            300 Quarropas St                               On appeal
              17-cv-03844-KMK-JCM                            Replevin                    White Plains, NY                               Concluded
                                                                                         10601-4140

       7.3.   M & T Bank v. Samuel                           Debt Collection             Rockland County Supreme                      Pending
              Friedmann, et al                                                           Court                                          On appeal
              36404/2018                                                                 1 S Main St                                    Concluded
                                                                                         New City, NY 10956-3539


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                         Main Document
                                                                             Pg 23 of 35
 Debtor        New Dover Group, LTD.                                                                   Case number (if known)



      None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
               Recipient's name and address                  Description of the gifts or contributions                  Dates given                           Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss           Value of property
       the loss occurred                                                                                                                                     lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Balisok & Kaufman PLLC
                 251 Troy Ave
                 Brooklyn, NY 11213-3601                       0.00                                                                                   $10,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                         Main Document
                                                                             Pg 24 of 35
 Debtor      New Dover Group, LTD.                                                                     Case number (if known)



              Who received transfer?                         Description of property transferred or                     Date transfer was        Total amount or
              Address                                        payments received or debts paid in exchange                made                              value

 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                Address                                                                                                  Dates of occupancy
                                                                                                                         From-To

 Part 8:     Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the           If debtor provides meals
                                                             debtor provides                                                            and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was         Last balance before
                Address                                      account number             instrument                   closed, sold,             closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents             Do you still
                                                                  to it                                                                          have it?
                                                                  Address




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                         Main Document
                                                                             Pg 25 of 35
 Debtor      New Dover Group, LTD.                                                                     Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                        Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known           Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known           Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           19-23266-rdd                 Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                          Main Document
                                                                             Pg 26 of 35
 Debtor       New Dover Group, LTD.                                                                    Case number (if known)



    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26a.1.       Herb Leshkowitz, CPA                                                                                                     Services Rendered
                    270 Madison Ave                                                                                                          during the
                    New York, NY 10016-0601                                                                                                  immediate two
                                                                                                                                             years prior to filing

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

          None

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       Samuel Friedman
                    9 Pinecrest Rd
                    Valley Cottage, NY 10989-1443

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory
       27.1
       .                                                                                                            $983,395.50

                Name and address of the person who has possession of
                inventory records
                Samuel Friedman
                9 Pinecrest Rd
                Valley Cottage, NY 10989-1443


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any interest          % of interest, if
                                                                                                                                                      any
       Samuel Friedmann                             23 Dover Ter                                         President                                    100
                                                    Monsey, NY 10952-2108

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19         Entered 07/08/19 11:08:21                         Main Document
                                                                             Pg 27 of 35
 Debtor      New Dover Group, LTD.                                                                     Case number (if known)




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                  Amount of money or description and value of                Dates             Reason for providing
                                                             property                                                                     the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        July 8, 2019

 /s/ Samuel Friedmann                                                 Samuel Friedmann
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            19-23266-rdd                Doc 1          Filed 07/08/19    Entered 07/08/19 11:08:21                      Main Document
                                                                        Pg 28 of 35
B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                 Southern District of New York, White Plains Division
 In re       New Dover Group, LTD.                                                                           Case No.
                                                                             Debtor(s)                       Chapter      11

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                10,000.00
             Prior to the filing of this statement I have received                                       $                10,000.00
             Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 8, 2019                                                            /s/ Joseph Balisok
     Date                                                                    Joseph Balisok
                                                                             Signature of Attorney
                                                                             Balisok & Kaufman PLLC

                                                                             251 Troy Ave
                                                                             Brooklyn, NY 11213-3601

                                                                             joseph@lawbalisok.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                            19-23266-rdd       Doc 1      Filed 07/08/19      Entered 07/08/19 11:08:21             Main Document
                                                                                                                             Pg 29 of 35
                                                                                                              United States Bankruptcy Court
                                                                                                     Southern District of New York, White Plains Division

                                                                   IN RE:                                                                                  Case No.
                                                                   New Dover Group, LTD.                                                                   Chapter 11
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: July 8, 2019                     Signature: /s/ Samuel Friedmann
                                                                                                                       Samuel Friedmann, President                                             Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
19-23266-rdd   Doc 1   Filed 07/08/19    Entered 07/08/19 11:08:21   Main Document
                                        Pg 30 of 35




      Archer & Greiner, P.C.
      44 Wall St Ste 1285
      New York, NY 10005-2401


      Carmody Torrance Sandak & Hennes
      50 Leavenworth St
      Waterbury, CT 06702-2112


      CBP
      1300 Pennsylvania Ave NW
      Washington, DC 20229-0002


      Cowan Liebowitz Latman, P.C.
      114 W 47th St
      New York, NY 10036-1510


      Croton Technology Group
      195 Anderson Ave
      Moonachie, NJ 07074-1621


      E.B. Design Air
      120 Route 59 # PO BOX 845
      Hillburn, NY 10931-1130


      Feldman Law Group, PC
      220 E 42nd St Rm 3304
      New York, NY 10017-5813
19-23266-rdd   Doc 1   Filed 07/08/19    Entered 07/08/19 11:08:21   Main Document
                                        Pg 31 of 35




      Ferrari Logistics (Asia) Ltd.
      6/F, Block A, 31-39 Wo Tong Street, Kwai


      Global Experience Exposition
      Unit 27, Exhibition Way National Exhibit


      Greenberg Traurig, LLP
      445 Hamilton Ave Fl 9
      White Plains, NY 10601-1807


      Harlyn Consulting LLC
      1150 S Cedar Crest Blvd Ste 200
      Allentown, PA 18103-7900


      Jerome E. Goldman
      1216 48th St
      Brooklyn, NY 11219-3077


      JPMorgan Chase Bank, N.A.
      383 Madison Ave
      New York, NY 10017-3217


      Jules A. Epstein, P.C.
      521 Rxr Plz Ste 5210
      Uniondale, NY 11556-3813
19-23266-rdd   Doc 1   Filed 07/08/19    Entered 07/08/19 11:08:21   Main Document
                                        Pg 32 of 35




      Krieger & Prager LLP
      39 Broadway Rm 920
      New York, NY 10006-3079


      Leshkowitz & Company, LLP
      270 Madison Ave Fl 17
      New York, NY 10016-0601


      M & T Bank
      M&T Bank Legal Document Processing
      PO Box 844
      Buffalo, NY 14240-0844


      Mandelbaum Salsburg, P.C.
      3 Becker Farm Rd Ste 105
      Roseland, NJ 07068-1726


      Morellato S.P.A.
      Unit 1801-05 Star Center, 443-451 Castle


      Norris McLaughlin & Marcus
      400 Crossing Blvd Fl 8
      Bridgewater, NJ 08807-2863


      Safe Tech Security Inc.
      23 Buchanan Rd
      Spring Valley, NY 10977-1947
19-23266-rdd   Doc 1   Filed 07/08/19    Entered 07/08/19 11:08:21   Main Document
                                        Pg 33 of 35




      Sarfaty and Associates PC
      1 N Sherri Ln
      Spring Valley, NY 10977-1012


      Stagg, Terenzi, Confusione & Wabnick,LLP
      401 Franklin Ave Ste 300
      Garden City, NY 11530-5942


      Time Management Services Limited
      Flat A, 26F, EGL Tower 83 Hung To Road K


      Vertime B.V.
      C/O Carmody Torrance Sandak & Hennessey
      50 Leavenworth St
      Waterbury, CT 06702-2112
                                                                            19-23266-rdd
                                                                   B201B (Form 201B) (12/09)      Doc 1      Filed 07/08/19        Entered 07/08/19 11:08:21                   Main Document
                                                                                                                                  Pg 34 of 35
                                                                                                                 United States Bankruptcy Court
                                                                                                        Southern District of New York, White Plains Division

                                                                   IN RE:                                                                                            Case No.
                                                                   New Dover Group, LTD.                                                                             Chapter 11
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                  Social Security number (If the bankruptcy
                                                                   Address:                                                                                         petition preparer is not an individual, state
                                                                                                                                                                    the Social Security number of the officer,
                                                                                                                                                                    principal, responsible person, or partner of
                                                                                                                                                                    the bankruptcy petition preparer.)
                                                                                                                                                                    (Required by 11 U.S.C. § 110.)
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   New Dover Group, LTD.                                                  X /s/ Samuel Friedmann                                       7/08/2019
                                                                   Printed Name(s) of Debtor(s)                                               Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X
                                                                                                                                              Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
                                                                            19-23266-rdd          Doc 1     Filed 07/08/19        Entered 07/08/19 11:08:21             Main Document
                                                                                                                                 Pg 35 of 35
                                                                                                                United States Bankruptcy Court
                                                                                                       Southern District of New York, White Plains Division

                                                                   IN RE:                                                                                   Case No.
                                                                   New Dover Group, LTD.                                                                    Chapter 11
                                                                                                             Debtor(s)

                                                                                                        CERTIFICATE OF COMMENCEMENT OF CASE
                                                                   I certify that on                            ,

                                                                                       the above named debtor filed a petition requesting relief under chapter     11 of the Bankruptcy Code
                                                                                       (title 11 of the United States Code), or

                                                                                       a petition was filed against the above named debtor under chapter         of the Bankruptcy Code (title
                                                                                       11 of the United States Code), and

                                                                                       that as of the date below the case has not been dismissed.
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                    Clerk of the Bankruptcy Court




                                                                   Dated:                                           By:
                                                                                                                          Deputy Clerk
